Opinion issued May 26, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-16-00309-CV
                            ———————————
        TEXAS DEPARTMENT OF CRIMINAL JUSTICE, Appellant
                                         V.
     LUSK NOMINEE TRUST AND W.L. WILLIAMS LLC, Appellees



                    On Appeal from the 239th District Court
                            Brazoria County, Texas
                        Trial Court Case No. 85701-CV



                          MEMORANDUM OPINION

      Appellant, Texas Department of Criminal Justice, has filed a motion to

voluntarily dismiss the appeal. No other party has filed a notice of appeal, and no

opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




                                        2